DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 35-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 35-40 are drawn to a subcombination of the examined claims wherein the subcombination does not require the fluid measuring particulars of the combination and has separate utility such as dispensing unmonitored supplies of fluid.  The examined claims require text and classification searches for fluid quantity detection systems which is not required by claims 35-40 and claims 35-40 requires text and classification searches for fluid content interrogators which was not required by the examined claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-40 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 35-40 directed to a non-elected invention.


Claim Rejections - 35 USC § 112 - Withdrawn
In light of Applicant’s amendments and remarks, the previous rejections of claims 9-12, 15, 20-27 are withdrawn.

Allowable Subject Matter
Claims 9-12, 15, 20-27, 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 9 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a dispensing system according to the claim including a refill connection port attached to the fixture, the refill connection port connected to the dispensing system reservoir such that when the refill connection port is connected to a refill container, a fluid flow can pass from the refill container to the dispensing system reservoir.
The subject matter of the independent claim 20 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a dispensing system according to the claim including a first conduit configured to channel the fluid product from the dispensing system reservoir to the nozzle for dispersion of a first dispersion amount of the fluid product through the fixture; a second conduit configured to channel the fluid product from the dispensing system reservoir to the nozzle for dispersion of a second dispersion amount of the fluid product through the fixture; and a manifold operatively connected to the dispensing system reservoir, the first conduit and the second conduit, the manifold comprising: a selectively activated valve configured to switch between the first conduit and the second conduit to facilitate dispersion of the first dispersion amount or the second dispersion amount.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Allen (US Patent No. 5,781,942) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a dispensing system comprising: a first electronic sensor configured to detect a first change from a first amount of a fluid product in a dispensing system reservoir to a second amount of the fluid product in the dispensing system reservoir, the dispensing system reservoir disposed in the dispensing system; a controller coupled to the first electronic sensor and configured to receive a first signal from the first electronic sensor indicative of the first change; an actuator coupled to the controller; and a pump coupled to the controller and adapted to be operatively coupled to the dispensing system reservoir, the actuator configured so that when engaged, the pump dispenses a dispersion amount of the fluid product from the dispensing system reservoir, wherein the first change is attributable to one or more dispersion amounts being dispensed from the dispensing system reservoir.
Tahara et al. (US Patent No. 2004/0083546) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a dispensing system with a refill connection port.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754